Exhibit 10.69
(BAR CODE) [c52802c5280202.gif]
(M&I BANK LOGO) [c52802c5280201.gif]
PROMISSORY NOTE

                                                      Principal
$15,000,000.00     Loan Date
06-03-2009     Maturity
07-03-2009     Loan No
37956985-10000
-     Call / Coll
X165 / P7     Account
00005106953     Officer
06564       Initials        References in the boxes above are for Lender’s use
only and do not limit the applicability of this document to any particular loan
or item.
Any item above containing “***” has been omitted due to text length limitations.
   

             
Borrower:
  Midwest Banc Holdings, Inc.
501 W North Ave
Melrose Park, IL 60160-1603   Lender:   M&l Marshall & llsley Bank
Correspondent Banking
770 N. Water Street
Milwaukee, Wl 53202

     
Principal Amount: $15,000,000.00
  Date of Note: June 3, 2009

PROMISE TO PAY. Midwest Banc Holdings, Inc. (“Borrower”) promises to pay to M&l
Marshall & llsley Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of Fifteen Million & 00/100 Dollars
($15,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 3, 2009. Unless otherwise agreed or
required by applicable law, payments will be applied to Accrued Interest,
Principal, Late Charges, and Escrow. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the British Bankers
Association (BBA) LIBOR and reported by a major news service selected by Lender
(such as Reuters, Bloomberg or Moneyline Telerate). If BBA LIBOR for the one
month period is not provided or reported on the first day of a month because,
for example, it is a weekend or holiday or for another reason, the One Month
LIBOR Rate shall be established as of the preceding day on which a BBA LIBOR
rate is provided for the one month period and reported by the selected news
service (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans and is set by Lender in its sole discretion. If the Index
becomes unavailable during the term of this loan. Lender may designate a
substitute index after notifying Borrower. Lender will tell Borrower the current
Index rate upon Borrower’s request. The interest rate change will not occur more
often than each Index rate change and as defined in attached Exhibit —
“Applicable Margin”. Borrower understands that Lender may make loans based on
other rates as well. The Index currently is 0.320% per annum. The interest rate
to be applied to the unpaid principal balance of this Note will be calculated as
described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
1.550 percentage points over the Index, adjusted if necessary for any minimum
and maximum rate limitations described below, resulting in an initial rate of
4.250% per annum based on a year of 360 days. NOTICE: Under no circumstances
will the interest rate on this Note be less than 4.250% per annum or more than
the maximum rate allowed by applicable law.
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding. All interest payable
under this Note is computed using this method. This calculation method results
in a higher effective interest rate than the numeric interest rate stated in
this Note.
PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments. Rather, early payments will
reduce the principal balance due. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: M&l Marshall & llsley Bank, P.O. 3114 Milwaukee, WI
53201-3114.
LATE CHARGE. If a payment is not made on or before the 10th day after its due
date, Borrower will be charged 5.000% of the unpaid portion of the regularly
scheduled payment.
INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a
3.000 percentage point margin (“Default Rate Margin”). The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
Payment Default. Borrower fails to make any payment when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 



--------------------------------------------------------------------------------



 



    PROMISSORY NOTE     Loan No: 37956985-10000-   (Continued)   Page 2

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.
Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender in good faith believes itself insecure.
LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Wisconsin without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Wisconsin.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Milwaukee County, State of
Wisconsin.
DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor’s guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.
HEDGING INSTRUMENTS. Obligations and Indebtedness includes, without limitation
all obligations, indebtedness and liabilities arising pursuant to or in
connection with any interest rate swap transaction, basis swap, forward rate
transaction, interest rate option, price risk hedging transaction or any similar
transaction between the Borrower and Lender.
APPLICABLE MARGIN. An exhibit, titled “Applicable Margin,” is attached to this
Note and by this reference is made a part of this Note just as if all the
provisions, terms and conditions of the Exhibit had been fully set forth in this
Note.
PRIOR NOTE. This Promissory Note provides for the renewal or refinance of the
existing debt evidenced by the Promissory Note, dated March 24, 2006, as may
have been modified, extended or amended. This Note is not intended to satisfy or
extinguish the underlying debt and obligation evidenced by the March 24, 2006
Promissory Note, but rather set forth the terms and conditions on which such
debt is being renewed or refinanced.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

    GENERAL PROVISIONS. This Note benefits Lender and its successors and
assigns, and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives. If any part of this Note cannot be enforced, this fact will not
affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in

 



--------------------------------------------------------------------------------



 



Loan No: 37956985-10000-   PROMISSORY NOTE
(Continued)   Page 3

the collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Note are joint
and several.
PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:
MIDWEST BANC HOLDINGS, INC.

         
By:
       
 
       
 
  JoAnn S. Lilek, Executive V. P. & CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver. 5.44.00.102 Copr. Harland Financial Solutions, Inc.
1997, 2009. All Rights Reserved. - WI L:\LPL\CFI\LPL\D20.FC TR-172232 PR-89

 



--------------------------------------------------------------------------------



 



APPLICABLE MARGIN

                                                      Principal
$15,000,000.00     Loan Date
06-03-2009     Maturity
07-03-2009     Loan No
37956985-10000
-     Call / Coll
X165 / P7     Account
00005106953     Officer
06564       Initials
        References in the boxes above are for Lender’s use only and do not limit
the applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
   

             
Borrower:
  Midwest Banc Holdings, Inc.
501 W North Ave
Melrose Park, IL 60160-1603   Lender:   M&I Marshall & Ilsley Bank
Correspondent Banking
770 N. Water Street
Milwaukee, Wl 53202

This APPLICABLE MARGIN is attached to and by this reference is made a part of
the Promissory Note, dated June 3, 2009, and executed in connection with a loan
or other financial accommodations between M&l MARSHALL & ILSLEY BANK and Midwest
Banc Holdings, Inc.
Initial pricing will be Libor ÷ 155 bp. Pricing will be subject to a
performance-based grid below:
Company is profitable for two consecutive quarters            Libor ÷ 155bp
ROA> .50% - 1.03% for two consecutive quarters            Libor ÷ 140bp
ROA> 1.04% for two consecutive quarters            Libor ÷ 125bp
 

*   ROA to exclude restructuring charges associated with merger and acquisition
activity.

Under no circumstances will the interest rate on this Note be less than 4.25%
percent per annum or more than the maximum rate allowed by applicable law.
THIS APPLICABLE MARGIN IS EXECUTED ON JUNE 3, 2009.
BORROWER:
MIDWEST BANC HOLDINGS, INC.

         
By:
       
 
       
 
  JoAnn S. Lilek, Executive V. P. & CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver. 5.44.00.102 Copr. Harland Financial Solutions, Inc.
1997, 2009. All Rights Reserved. - WI L:\LPL\CFI\LPL\D20.FC TR-172232 PR-89

 



--------------------------------------------------------------------------------



 



(BAR CODE) [c52802c5280203.gif]
DISBURSEMENT REQUEST AND AUTHORIZATION

                                                      Principal
$15,000,000.00     Loan Date
06-03-2009     Maturity
07-03-2009     Loan No
37956985-10000     Call / Coll
X165 / P7     Account
00005106953     Officer
06564       Initials
        References in the boxes above are for Lender’s use only and do not limit
the applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.
   

             
Borrower:
  Midwest Banc Holdings, Inc.
501 W North Ave
Melrose Park, IL 60160-1603   Lender:   M&l Marshall & llsley Bank
Correspondent Banking
770 N. Water Street
Milwaukee, Wl 53202

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $15,000,000.00 due on July 3, 2009. This is a secured
renewal of the following described indebtedness: This Promissory Note provides
for the renewal or refinance of the existing debt evidenced by the Promissory
Note, dated March 24, 2006, as may have been modified, extended or amended. This
Note is not intended to satisfy or extinguish the underlying debt and obligation
evidenced by the March 24, 2006 Promissory Note, but rather set forth the terms
and conditions on which such debt is being renewed or refinanced.
PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

  o   Personal, Family or Household Purposes or Personal Investment.     o  
Agricultural Purposes.     þ   Business Purposes.

SPECIFIC PURPOSE. The specific purpose of this loan is: working capital.
DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender’s conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $15,000,000.00 as follows:

         
Undisbursed Funds:
  $ 15,000,000.00  
 
     
 
       
Note Principal:
  $ 15,000,000.00  

CHARGES PAID IN CASH. Borrower has paid or will pay in cash as agreed the
following charges:

         
Prepaid Finance Charges Paid in Cash:
  $ 31,473.61  
$31,473.61 Interest Due as of 6/3/2009
       
 
     

       
Total Charges Paid in Cash: 
  $ 31,473.61  

JOINT CREDIT INTENT. If the application was for joint credit, all persons
signing below confirm that their intent at time of application was to apply for
joint credit.
INSTRUCTIONS TO BANKER.

1)   Please put an “X” next to the fees Listed above that RCC is to pay.   2)  
Please complete the following section as applicable:   a)   Bank deposited fees
into account number:
                                                                   Total dollar
amount deposited into this account:
$                                                               b)   Bank
deposited fees into customer related :
                                                                   Total dollar
amount deposited into this account:
$                                                            

IF BORROWER IS AN ORGANIZATION: If Organization has used any other name, OR if
Organization was a successor by merger, consolidation, acquisition or otherwise
during the past 5 years, list name(s) below.
____________________________________________________________.
FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER’S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED JUNE 3, 2009.

 



--------------------------------------------------------------------------------



 



Loan No: 37956985-10000-   DISBURSEMENT REQUEST AND AUTHORIZATION
(Continued)   Page 2

BORROWER:
MIDWEST BANC HOLDINGS, INC.

         
By:
       
 
       
 
  JoAnn S. Lilek, Executive V. P. & CFO of Midwest
Banc Holdings, Inc.    

LASER PRO Lending, Ver. 5.44.00.102 Copr. Harland Financial Solutions, Inc.
1997, 2009. All Rights Reserved. - WI L:\LPL\CFI\LPL\I20.FC TR-172232 PR-89

 